Exhibit 10.2

EXECUTION COPY

PTS Holdings Corp.

c/o Catalent Pharma Solutions, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

February 22, 2010

Mr. George L. Fotiades

281 Summit Avenue

Summit, New Jersey 07901

Subject:    Separation Agreement and Release

Dear George:

The purpose of this letter agreement (the “Agreement”) is to confirm the
agreement between PTS Holdings Corp. (“Holdings”) and all of its parents,
subsidiaries and affiliated companies (together with Holdings, collectively
referred to as the “Catalent Group”) and George L. Fotiades (referred to as
“You”) concerning your termination of employment with the Catalent Group.

Separation Date

You agree that your last day of employment with the Catalent Group will be
April 9, 2010 (the “Separation Date”) and following such date you will cease to
be an officer or employee of the Catalent Group. In addition, effective
February 10, 2010, you ceased serving as Chairman and a director of the Board of
Directors of each of Holdings and Catalent Pharma Solutions Inc. (“Catalent”).

Severance Pay

Following the Separation Date, subject to (x) receipt of this fully-executed
Agreement and the receipt and non-revocation of the release of claims attached
hereto as Exhibit A (the “Release”) and (y) your adherence to the restrictive
covenants (the “Restrictive Covenants”) contained in Sections 8 and 9 of the
employment agreement, dated April 19, 2007, between you and Holdings (the
“Employment Agreement”), you will be paid an aggregate amount of $400,000 in
severance (the “Severance Benefit”), payable in equal monthly installments over
a one (1) year period following the Separation Date (the “Severance Period”).
The first installment payment of the Severance Benefit will be paid to you on
the first regular payroll date that occurs after the Separation Date; provided,
however, that Holdings reserves the right to cease paying the Severance Benefit
and you will be obligated to repay any such amounts to Holdings already paid if
you fail to execute and not revoke the Release within the periods provided for
in this Agreement and the Release. The Severance Benefit consists of your
current annual salary ($200,000) plus your target bonus ($200,000).

In addition to the Severance Benefit, and irrespective of (x) furnishing the
Release and (y) adherence to the Restrictive Covenants, you will be entitled to
receive (i) any accrued but unpaid base salary earned through the Separation
Date, (ii) any accrued but unpaid annual bonus you were eligible to receive
pursuant to the terms of the Employment Agreement earned for any previously
completed fiscal year, which bonus, if any, will be paid to you within two and
one half months after the end of the applicable fiscal year,
(iii) reimbursement, within sixty (60) days following submission by you to
Holdings of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by you in accordance with Holdings’ policy prior to
the Separation Date, provided claims for such reimbursement (accompanied by
appropriate supporting documentation) are submitted to Holdings within ninety
(90) days following the Separation Date, (iv) such employee benefits, if any, as
to which you may be entitled under the employee benefit plans of Holdings
(collectively, the “Accrued Rights”).



--------------------------------------------------------------------------------

Holdings Equity Compensation Plan

Purchased Equity

With respect to the 2,100 shares of common stock of Holdings (“PTS Shares”) that
you previously purchased, you will continue to hold all such shares subject to
the terms and conditions of the Management Equity Subscription Agreement, dated
as of May 7, 2007 by and between Holdings and you (the “MESA”) and the
Securityholders Agreement, dated as of May 7, 2007, among Holdings and the other
parties thereto (the “Securityholders Agreement”).

Time Options

With respect to the options to purchase PTS Shares (the “Options”) subject to
your nonqualified stock option agreement, effective as of May 7, 2007, as
amended (the “2007 Option Agreement”) and your nonqualified stock option
agreement, effective as of October 23, 2009 (the “2009 Option Agreement”,
together with the 2007 Option Agreement, the “Option Agreements”),
notwithstanding anything in the Option Agreements to the contrary, you will
have:

(i) until May 7, 2017 to exercise all or any portion of the 400 shares subject
to your time option under the 2007 Option Agreement (the “2007 Time Option”)
that are vested as of the date hereof; and

(ii) until October 23, 2019 to exercise all or any portion of the 145 shares
subject to your time option under the 2009 Option Agreement (the “2009 Time
Option”) that will become vested on the Separation Date.

To the extent you do not exercise the above-referenced portion of your vested
2007 Time Option or 2009 Time Option that will become vested on the Separation
Date, in each case, during the applicable periods referenced above, such Options
will be forfeited as of the last day of each applicable period.

In addition, notwithstanding anything in the Option Agreements to the contrary,
the remaining 400 shares subject to your 2007 Time Option that are vested as of
the date hereof, 145 shares subject to your 2009 Time Option that will become
vested on the Separation Date, and 1160 shares subject to your 2009 Time Option
that will be unvested as of the Separation Date will be forfeited as of the
Separation Date and you will not be able to exercise these Options.

Exit Options

With respect to the 2250 Exit Options (as defined in the 2009 Option Agreement)
subject to the 2009 Option Agreement that are unvested as of the date hereof,
you will have the opportunity to become vested in any portion of such Exit
Options that otherwise would have vested within 12 months following the
Separation Date (such period, the “Exit Option Vesting Period”), but only to the
extent the applicable performance goals have been attained.

To the extent all or a portion of such Exit Options vest, you will have 90 days
from the date such Exit Options become vested (the “Exit Option Exercise
Period”) to exercise all or any portion of such vested Exit Options. To the
extent you do not exercise such vested Exit Options during the Exit Option
Exercise Period, such Exit Options will be forfeited as of the last day of such
period.

To the extent such Exit Options do not vest during the Exit Option Vesting
Period, they will be forfeited immediately following such period and you will
not be able to exercise these Options.

If you decide to exercise all or any portion of your 2007 Time Option or your
2009 Time Option that is exercisable or all or any portion, if any, of your Exit
Options that become exercisable pursuant to the terms of the 2009 Option
Agreement, any shares that you receive upon such exercise will be subject to the
terms and conditions of the MESA and the Securityholders Agreement, including
the call rights set forth in Section 4.2 of the MESA.

This Agreement, upon execution by the parties, hereby serves as an amendment to
the Option Agreements.



--------------------------------------------------------------------------------

Continuation of Group Health Benefits

Following the Separation Date, in addition to the severance pay described above,
and irrespective of (x) furnishing the Release and (y) adherence to the
Restrictive Covenants, you are entitled to continued coverage under Holdings’
group health plan(s) until the earlier of (i) the expiration of the Severance
Period and (ii) the date you are or become eligible for coverage under group
health plan(s) of any other employer. Such continued coverage will run
concurrently with COBRA.

Breach of Restrictive Covenants

Notwithstanding the foregoing, your entitlement to any portion of the Accrued
Rights or Severance Benefit that has not yet been paid or provided, as
applicable, will cease if you materially breach either the covenant not to
compete (the “Non-Compete Covenant”) or the covenant not to solicit included in
the Restrictive Covenants, after notice to you of such breach by Holdings and
your failure to cure such breach within ten (10) days following your receipt of
such notice, assuming the breach is capable of cure. You may request from
Holdings at any time its view on whether a proposed activity or investment by
you will breach the Non-Compete Covenant by giving Holdings written notice of
the details of such activity or investment, and Holdings will respond to your
request within five (5) business days of its receipt of such notice. Holdings’
view as conveyed to you that the proposed activity or investment will not breach
the Non-Compete Covenant will be binding on it to the extent that the activity
or investment does not exceed what was described in the notice. Your giving
notice will not be deemed an admission by you that the proposed activity or
investment would violate the Non-Compete Covenant. Holdings’ failure to respond
with its view within five (5) business days of its receipt of notice will not
constitute or be construed as an acknowledgment by Holdings that the proposed
activity or investment will not breach the Non-Compete Covenant, but such
failure will create an irrebuttable presumption that any breach arising from
such activity or investment is capable of cure.

401(k) Plan

You may be entitled to receive benefits under the Catalent Pharma Solutions,
Inc. 401(k) Plan in accordance with the terms and conditions of the plan. If you
have any questions regarding your 401(k) plan account, please contact Fidelity
Investments at 1-877-866-4401.

Defined Benefit Pension Plan

You may be entitled to receive benefits under the Pharmaceutical Technologies
and Services Pension Plan in accordance with the terms and conditions of the
plan. If you have any questions regarding your accrued benefit under the plan,
please contact Maurice Raus at 732-537-6285.

Deferred Compensation Plan

You may be entitled to receive benefits under the Catalent Pharma Solutions,
Inc. Deferred Compensation Plan in accordance with the terms and conditions of
the plan. Your balance will be paid to you in accordance with the terms of the
plan, based on your distribution election on file with Fidelity Investments. If
you have any questions regarding your account, please contact Fidelity
Investments at 1-877-866-4401.

Transition Procedure

You agree to (i) continue to conduct your activities in a professional manner
and to cooperate with the members of the Catalent Group in all reasonable ways
to achieve a smooth transition and resolution to any open items on which you
were working, (ii) not intentionally injure any member of the Catalent Group in
any way relating to company property or personnel, and (iii) refrain from any
conduct, activity, or conversation which is intended to or does interfere with
or disparage the relationships between any member of the Catalent Group and its
employees, customers, suppliers or others.



--------------------------------------------------------------------------------

No Additional Payments

The severance payments, rights and benefits described in this Agreement will be
the only such payments, rights and benefits you are to receive as a result of
your termination of employment and you agree you are not entitled to any
additional payments, rights or benefits not otherwise described in this
Agreement. You hereby acknowledge and agree that you are not eligible to be a
participant in any severance or retention plan of Holdings or any of its
subsidiaries. Any payments, rights or benefits received under this Agreement
will not be taken into account for purposes of determining benefits under any
employee benefit plan of Holdings or any of its subsidiaries, except to the
extent required by law, or as otherwise expressly provided by the terms of such
plan.

Litigation and Regulatory Cooperation

You agree to cooperate fully with Holdings and its subsidiaries in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of Holdings or any of its subsidiaries that
relate to events or occurrences that transpired during your employment with
Holdings or any other member of the Catalent Group. Your full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of Holdings or any of its subsidiaries at mutually
convenient times. In scheduling your time to prepare for discovery or trial,
Holdings or one of its subsidiaries, as applicable, shall attempt to minimize
interference with any other employment obligations that you may have. You also
will cooperate with Holdings and its subsidiaries in connection with any
investigation or review of any foreign, federal, state or local regulatory
authority as any such investigation or review relates to events or occurrences
that transpired while you were employed by Holdings. This provision will survive
the termination of this Agreement.

Deduction; Withholding; Set-Off

Notwithstanding any other provision of this Agreement, any payments or benefits
hereunder will be subject to the withholding of such amounts, if any, relating
to tax and other payroll deductions as Holdings reasonably determines it should
withhold pursuant to any applicable law or regulation. The amounts due and
payable under this Agreement will at all times be subject to the right of
set-off, counterclaim or recoupment for any amounts or debts incurred and owed
by you to Holdings whether during your employment or after the Separation Date.

Compliance with IRC Section 409A

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”) and will be interpreted accordingly.
References under this Agreement to your termination of employment will be deemed
to refer to the date upon which you experienced a “separation from service”
within the meaning of Section 409A. Notwithstanding anything herein to the
contrary, if any payment of money or benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A, such
payments or benefits will be deferred if deferral will make such payment or
benefits compliant under Section 409A, or otherwise such payment or benefits
will be restructured, to the extent possible, in a manner, determined by the
Board that does not cause such an accelerated or additional tax. To the extent
any reimbursements or in-kind benefits due to you under this Agreement
constitute “deferred compensation” under Section 409A, any such reimbursements
or in-kind benefits will be paid to you in a manner consistent with Treasury
Regulation Section 1.409A-3(i)(1)(iv). For purposes of Section 409A, each
payment made under this Agreement will be designated as a “separate payment”
within the meaning of Section 409A. Holdings will consult with you in good faith
regarding the implementation of the provisions of this paragraph; provided that
neither Holdings nor any of its employees or representatives will have any
liability to you with respect to thereto.

Review of Agreement and Release

You agree and represent that you have been advised of and fully understand your
right to discuss all aspects of this Agreement and the Release with counsel of
your choice. Your execution of this Agreement and Release establishes that, if
you wish the advice of counsel, you have done so by the date you signed the
Agreement and the Release, and that you were given at least 21 days to consider
whether or not to sign. You may sign this Agreement and the Release before the
end of the 21-day period and you agree that if you decide to shorten this time
period for signing, your decision was knowing and voluntary. The parties agree
that a change, whether material or immaterial, does not restart the running of
the 21-day period. You will have 7 days from the date that you sign this
Agreement and the Release to revoke the Release and to change your mind, in
which case this Agreement and the Release will be ineffective and of no legal
force. If you so revoke the Agreement and the Release, then there will be no
obligation on the part of Holdings to pay you any severance or provide you with
any other benefits and you agree to repay to Holdings any such severance or
other benefits previously paid or provided to you.



--------------------------------------------------------------------------------

Modifications/Severability

This Agreement, the MESA and the Securityholders Agreement constitute the entire
understanding of the parties on the subjects covered, and supersede any and all
previous agreements on these subjects, including the Employment Agreement (other
than Sections 8, 9 and 10 of the Employment Agreement). The parties agree that
this Agreement will not be terminated or modified except in writing signed by
you and Holdings. If any provision or portion of this Agreement is held to be
unenforceable for any reason, all other provisions of this Agreement will remain
in full force and effect and will be enforced according to their terms.

Full Compliance

You acknowledge and agree that Holdings’ agreement to provide severance and
other benefits under this Agreement is expressly contingent upon your full
compliance with the provisions of this Agreement and the MESA and
Securityholders Agreement, to the extent applicable.

Successors

You and anyone who succeeds to your rights and responsibilities are bound by
this Agreement and the Release and this Agreement and the Release will accrue to
the benefit of and may be enforced by Holdings and its successors and assigns.

Governing Law

You agree that all questions concerning the intention, validity or meaning of
this Agreement and the Release will be construed and resolved according to the
laws of the State of Delaware. You also designate the Superior Court of Somerset
County, New Jersey as the court of competent jurisdiction and venue for any
actions or proceedings related to this Agreement and the Release, and hereby
irrevocably consent to such designation, jurisdiction and venue.

Counterparts

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original but all of which together will constitute one in the
same instrument.

[Rest of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

I believe the foregoing accurately reflects the terms of your severance from
Holdings, and ask that you sign an extra copy of this letter to confirm your
agreement. You must return the signed Agreement and the Release to me by
March 28, 2010, otherwise, I will assume that you reject this offer and it will
no longer be available to you.

 

Sincerely,      

            /s/ Sam Khichi

  Date  

    2/22/10

  Agreed to:      

            /s/ George Fotiades

  Date  

    2/22/10

  George L. Fotiades      



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

This Release and Waiver of Claims (“Release”) is entered into as of this 22nd
day of February, 2010, by and between PTS Holdings Corp. (“Holdings”) and George
L. Fotiades (the “Executive”).

The Executive and Holdings agree as follows:

15. The employment relationship between the Executive and Holdings and its
subsidiaries and affiliates, as applicable, will terminate on April 9, 2010 (the
“Separation Date”).

16. In accordance with the employment agreement, dated April 19, 2007, between
the Executive and Holdings (the “Employment Agreement”), the Executive is
entitled to receive certain payments, rights and benefits after the Separation
Date, subject to his execution, delivery and non-revocation of a general release
of claims.

17. In consideration of the payments, rights and benefits provided for in the
Separation Agreement, dated February 22, 2010 (the “Separation Agreement”), the
sufficiency of which the Executive hereby acknowledges, the Executive, on behalf
of himself and his agents, representatives, attorneys, administrators, heirs,
executors and assigns, hereby releases and forever discharges Holdings and its
members, parents, affiliates, subsidiaries, divisions, any and all current and
former directors, officers, employees, agents, and contractors and their heirs
and assigns, and any and all employee pension benefit or welfare benefit plans
of Holdings or any of its subsidiaries, including current and former trustees
and administrators of such employee pension benefit and welfare benefit plans
(the “Released Parties”), from all claims, charges, causes of action,
obligations, expenses, damages of any kind (including attorneys’ fees and costs
actually incurred) or demands, in law or in equity, whether known or unknown,
which may have existed or which may now exist from the beginning of time to the
date of this Release, relating to any claims the Executive may have arising from
or relating to (i) the Executive’s employment or termination from employment
with Holdings or any other member of the Catalent Group (as defined in the
Separation Agreement), (ii) the Executive’s service as a director of Holdings
and Catalent Pharma Solutions, Inc. (“Catalent”) and his cessation of such
service and (iii) the Executive’s investment in Holdings (other than any rights
expressly provided for in, or arising out of, the related equity documents),
including a release of any rights or claims the Executive may have under Title
VII of the Civil Rights Act of 1964, as amended, and the Civil Rights Act of
1991 (which prohibits discrimination in employment based upon race, color, sex,
religion, and national origin); the Americans with Disabilities Act of 1990, as
amended, and the Rehabilitation Act of 1973 (which prohibits discrimination
based upon disability); the Family and Medical Leave Act of 1993 (which
prohibits discrimination based on requesting or taking a family or medical
leave); Section 1981 of the Civil Rights Act of 1866 (which prohibits
discrimination based upon race); Section 1985(3) of the Civil Rights Act of 1871
(which prohibits conspiracies to discriminate); the Employee Retirement Income
Security Act of 1974, as amended (which prohibits discrimination with regard to
benefits); the Fair Labor Standards Act, as amended, 29 U.S.C. Section 201 et.
seq.; any other federal, state or local laws against discrimination; or any
other federal, state, or local statute, regulation or common law relating to
employment, wages, hours, or any other terms and conditions of employment. This
includes a release by the Executive of any and all claims or rights arising
under contract (whether written or oral, express or implied), covenant, public
policy, tort or otherwise.

18. The Executive acknowledges that the Executive is waiving and releasing any
rights that the Executive may have under the Age Discrimination in Employment
Act of 1967, as amended (“ADEA”) and that this Release is knowing and voluntary.
The Executive and Holdings agree that this Release does not apply to any rights
or claims that may arise under the ADEA after the effective date of this
Release. The Executive acknowledges that the consideration given for this
Release is in addition to anything of value to which the Executive is already
entitled. The Executive further acknowledges that the Executive has been advised
by this writing that: (i) the Executive should consult with an attorney prior to
executing this Release; (ii) the Executive has up to twenty-one (21) days within
which to consider this Release, although the Executive may, at the Executive’s
discretion, sign and return this Release at an earlier time in which case the
Executive waives all rights to the balance of this twenty-one (21) day review
period; (iii) for a period of 7 days following the execution of this Release in
duplicate originals, the Executive may revoke this Release in a writing
delivered to Samrat S. Khichi by hand or by mail (signature of receipt
required), and this Release shall not become effective or enforceable, and
neither Holdings nor any other person is obligated to provide any benefits to
the Executive until the revocation period has expired; and (iv) nothing in this
Release prevents or precludes the Executive from challenging or seeking a
determination in good faith of the validity of this Release under the ADEA, nor
does it impose any condition precedent, penalties or costs for doing so, unless
specifically authorized by federal law. If the Executive has not returned the
signed Release within the time permitted, then the offer of payments set forth
in the Separation Agreement will expire by its own terms at such time.

19. This Release does not release the Released Parties from (i) any obligations
due to the Executive under the Separation Agreement or under this Release,
(ii) any rights the Executive has to indemnification by Holdings or



--------------------------------------------------------------------------------

Catalent, (iii) any vested rights the Executive has under Holdings or any of its
subsidiaries’ employee pension benefit and welfare benefit plans or (iv) any
rights of the Executive under the Option Agreements, MESA and Securityholders
Agreement (each as defined in the Separation Agreement), subject to any
modifications thereto or agreements with respect thereto set forth in the
Separation Agreement.

20. This Release is not an admission by the Released Parties of any wrongdoing,
liability or violation of law.

21. The Executive waives any right to reinstatement or future employment with
Holdings following the Executive’s termination from Holdings on the Separation
Date.

22. The Executive agrees not to engage in any act after execution of the Release
that is intended, or may reasonably be expected to harm the reputation,
business, prospects or operations of Released Parties. Holdings and Catalent
agree to use reasonable efforts to instruct their respective employees not to
engage in any act after execution of the Release that is intended or may
reasonably be expected to harm the reputation of the Executive.

23. The Executive shall continue to be bound by the restrictive covenants
contained in the Employment Agreement and the MESA.

24. The Executive shall promptly return all property in the Executive’s
possession of Holdings and its subsidiaries and affiliates, including, but not
limited to, keys, credit cards, computer equipment, software and peripherals and
originals or copies of books, records, or other information pertaining to
Holdings or its subsidiaries’ or affiliates’ businesses. In addition, the
Executive shall promptly return all electronic documents or records relating to
Holdings or any of its subsidiaries or affiliates that the Executive may have
saved to any such laptop computer or other electronic or storage device, whether
business or personal, including any PowerPoint or other presentation stored in
hard copy or electronically. Further, if the Executive stored any information
relating to Holdings or any of its subsidiaries or affiliates on a personal
computer or other storage device, the Executive shall permanently delete all
such information; provided, however, that, prior to deleting that information,
the Executive shall print out one copy and provide it to Holdings.

25. This Release shall be governed by and construed in accordance with the laws
of the State of Delaware, without reference to the principles of conflict of
laws.

26. This Release represents the complete agreement between the Executive and
Holdings concerning the subject matter in this Release and supersedes all prior
agreements or understandings, written or oral. This Release may not be amended
or modified otherwise than by a written agreement executed by the parties hereto
or their respective successors and legal representatives.

27. Each of the sections contained in this Release shall be enforceable
independently of every other section in this Release, and the invalidity or
unenforceability of any section shall not invalidate or render unenforceable any
other section contained in this Release.

28. The Executive acknowledges that the Executive has carefully read and
understands this Release, that the Executive has the right to consult an
attorney with respect to its provisions and that this Release has been entered
into voluntarily. The Executive acknowledges that no representation, statement,
promise, inducement, threat or suggestion has been made by any of the Released
Parties to influence the Executive to sign this Release except such statements
as are expressly set forth herein or in the Separation Agreement.



--------------------------------------------------------------------------------

The parties to this Release have executed this Release as of the day and year
first written above.

 

PTS HOLDINGS CORP.     GEORGE L. FOTIADES  

            /s/ Sam Khichi

   

    /s/ George Fotiades

  By:   Samrat S. Khichi       Title:   SVP – General Counsel and Secretary    
 